Citation Nr: 1114955	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-27 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

 Entitlement to a total rating due to unemployability based on service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from September 1986 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2009 the Board remanded the issues of entitlement to service connection for peripheral polyneuropathy and chronic inflammatory polyneuropathy, whether new and material evidence has been submitted to reopen the claim for Guillain-Barre syndrome, increased ratings for generalized anxiety disorder and urethral strictures, and a total rating based on unemployability (TDIU).  With respect to the service connection and rating issues, the Board noted that the Veteran had submitted a notice of disagreement to the February 2006 rating decision and that these issues were in appellate status.  While the appeal was in remand status, the RO issued appropriate statements of the case with respect to these issues and afforded the Veteran the appropriate period to substantiate the appeals.  The Veteran did not submit substantive appeals with respect to these issues.  Accordingly, they are not in appellate status, and the only issue that remains for the Board's consideration is that of entitlement to a TDIU.


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for urethral stricture, evaluated as 30 percent disabling; posttraumatic stress disorder, evaluated as 30 percent disabling; genu recurvatum of the right knee, evaluated as 10 percent disabling; and genu recurvatum of the left knee, evaluated as 10 percent disabling; his combined evaluation for compensation is 60 percent.

2.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  

CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.157, 3.340, 3.341, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in September 2005 discussed the evidence necessary to support a claim for a TDIU.  The evidence of record was discussed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

In July 2007 the Veteran was advised of the status of his claim.  He was also provided information regarding the manner in which VA determines disability ratings and effective dates.

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to VA's duty to assist, VA and private records have been obtained and associated with the record.  Records from the Social Security Administration (SSA) have also been obtained.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.



Analysis

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

TDIU may be assigned where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

An April 1999 letter from C.R.A., MD stated that the Veteran had chronic Guillain Barre which had caused him to be a quadriparetic or markedly weak in all four limbs.  He noted that the Veteran was prone to falls and could hardly get up to use the bathroom or transfer.  He concluded that the Veteran had permanent impairment and was unable to work.  Subsequent records from Dr. A. note treatment with steroids and intravenous immune globulin.  These records also reflect decreasing strength in the Veteran's extremities.  

In August 1999 the Veteran asserted that he was unable to work since February 1999 due to disability.  

On VA examination in September 2000 the Veteran reported that his knee disability precluded standing longer than one half hour.  

In November 2005 the Veteran stated that he had no reflexes in his knees and that he hyperextended them when he walked.  He noted that he had little feeling below his knees and that he experienced constant muscle twitching and cramping.  He also reported that he catheterized himself every two to three days due to his urethral stricture.  With respect to unemployability, he stated that he had tried to obtain work but that he never got call backs because of his medical condition.  He related that he told prospective employers that he had Guillian Barre syndrome which involved nerve damage to his hands and feet.  

On VA examination in July 2006 the Veteran's history was reviewed.  The examiner noted that the Veteran carried a diagnosis of chronic inflammatory polyneuropathy.  The Veteran reported that prior to that diagnosis, he had a very good job and was active in sports.  Following physical examination, the diagnosis was bilateral knee dysfunction secondary to a chronic inflammatory polyneuropathy.  The examiner opined that Guillain Barre had an effect on the Veteran's service connected knees.  Specifically, he stated his belief that the Veteran's weakness and back kneeing were directly related to the chronic inflammatory polyneuropathy and Guillain Barre.  

In November 2006 a VA genitourinary examiner noted occasional dribbling without the necessity for wearing of absorbent material.  He noted that the Veteran was not employed and that he had retired from the Postal Service as the result of Guillain Barre Syndrome in 1999.

In January 2007 a VA psychiatric examiner concluded that the Veteran's psychiatric disorder did not cause total occupational impairment of impairment in most areas of functioning.  He stated that the disorder would not reduce reliability or productivity and would not decrease work efficiency should the Veteran attempt to work.  

A February 2007 treatment record notes the Veteran's frustration due to his fluctuating medical condition and its effect on his ability to work.  

In March 2009 a VA psychologist noted the Veteran's report that he had attained an associate's degree in drafting.  The Veteran related that he was considered totally disabled due to neuropathy.  The examiner indicated that the Veteran was unemployed but that the unemployment was not due to the effects of his mental disorder.  

Subsequent private and VA records indicate treatment for chronic Guillain Barre Syndrome.

As noted, the Veteran's service-connected disabilities do not meet the standards for consideration of a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  However, when the percentage standards set forth in 38 C.F.R. § 4.16(a) are not met, which is the case in this appeal, the Board may consider whether TDIU can be established on an extraschedular basis.  

Based on a complete review of the record, the Board finds that referral for a TDIU on an extraschedular basis is not warranted.  The medical evidence and the Veteran's own lay statements to health care providers point to his chronic Guillain Barre Syndrome as the source of his inability to work.  In that regard, Dr. A. has stated that the Veteran had permanent impairment and was unable to work due to his marked weakness in all four limbs.  In July 2006 the Veteran related that prior to his diagnosis with polyneuropathy, he worked at a good job and was active in sports.  The record also contains references to the Veteran retiring due to Guillain Barre Syndrome.  A psychiatric examiner has stated that the Veteran's psychiatric disorder would not decrease work efficiency, and a subsequent psychologist's note indicates that the Veteran's unemployment was not due to the effects of his mental disorder.  

In summary, the greater weight of lay and medical evidence record does not support a finding that the Veteran is precluded from obtaining or maintaining gainful employment solely due to his service-connected disabilities.  Because the Veteran's service-connected disabilities have not precluded substantially gainful employment, referral for consideration of TDIU on an extraschedular basis is not warranted.  The evidence is not so evenly balanced that there is doubt as to any material issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to a TDIU is denied.


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


